DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
37 CFR 1.98(a) makes 3 separate requirements concerning foreign patents: 
First: “(2) A legible copy of: (i) Each foreign patent” 
Second: “ (3) (i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.”
Third: “(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).”  
Merely filing a translation (such as a machine translation) at most addresses the translation requirement.  It is not a substitute for a copy of the actual document.  
37 CFR 1.98(b)(3) requires: “Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.”  
Several documents have been crossed off in the IDS lists for the above reasons.  
Claim Objections
Claims 2, 4, 5, 7-10, 14 and 15 are objected to due to the spelling of “accessary” inconsistent with the spelling in the independent claim “accessory”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartellone (US 5,360,170).  Regarding claim 1, Cartellone discloses a kitchen appliance comprising a drive shaft (the shaft terminating at 24, see also “the shaft of the blender” in column 4, line 29) which is rotatable, a working part comprising a blade (16), which is provided on the drive shaft, a protective hood (18) having multiple cut-outs (see Figs. 1 and 2) in a circumferential direction, which protective hood surrounds  the working part in a circumferential direction of rotation of the drive shaft and has an opening  in the direction of the drive shaft (see Fig. 1); a cylindrical accessory element (42) which can be removed from the and attached to the protective hood without a tool, wherein the accessory element comprises an outer body having a first axial end face (34) and a second opposite axial end face (82 or proximate 82) remote from the protective hood, and wherein the protective hood, by cooperation with the accessory element defines a cavity which is closed in a circumferential direction of the protective hood (see Fig. 2).  Regarding claim 3, the accessory element can be removed from and attached to the protective hood by force-fit, frictional engagement or by and interlocking connection (see Figs. 1 and 2).  Regarding claim 4, the outer body is configured so that it opens in a funnel shape towards the first end face (see Fig. 1). Regarding claim 5, the outer body is configured so that it opens in a funnel shape towards the second end face (see Fig. 1).  Regarding claim 6, the second opposite axial end face of the outer body is planar (see Figs. 1 and 2).  Regarding claim 7, the outer body of the accessory element at the second end face comprises a continuous, resilient and planar sealing lip (see Figs. 1 and 2).  Regarding claim 8, the outer body of the accessory element is of resilient form (see col. 3, lines 56-68).  Regarding claim 9, the outer body of the accessory element consists of resilient polymer material (see col. 3, lines 56-68).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cartellone (US 5,360,170) in view of Maleiro Vilarino et al. (US 8,038,338).  The appliance of Cartellone was discussed above.  Axial movement of the working part is not disclosed.  Maleiro Vilarino teaches providing axial movement (see col. 4, lines 57-67).  It would have been obvious to one of ordinary skill in the art to have made the working member movable in the axial direction to facilitate cleaning as taught by Maleiro Vilarino (see col. 4, lines 57-67).  Regarding claim 12, the working part is so mounted that it does not project beyond the axial end of the protect hood in an axial position (see Fig. 2 of Cartellone).
Allowable Subject Matter
Claims 2, 10, 14 and 15 are objected to for the reasons discussed above as well as objected to as being dependent upon a rejected base claim, but would be allowable if the above objections were resolved and the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774